Citation Nr: 0019692	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spine arthritis, to include as secondary to service-
connected arthritis of the shoulders.

2.  Whether an April 1997 rating decision assigning a 10 
percent disability evaluation for arthritis of the shoulders 
from November 7, 1983 to August 10, 1994 contained clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October and November 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO).


FINDINGS OF FACT

1.  By decision dated July 1998, the Board denied the 
reopening of the veteran's claim of entitlement to service 
connection for a cervical spine disability.

2.  The evidence associated with the claims file subsequent 
to the July 1998 denial bears directly and substantially upon 
the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.

3.  Competent medical evidence relates the veteran's cervical 
spine arthritis to his service-connected arthritis of the 
shoulders.

4.  In an April 1997 rating decision, the RO assigned a 10 
percent disability evaluation for arthritis of the shoulders 
from November 7, 1983 to August 10, 1994.  The veteran did 
not appeal this decision.

5.  The April 1997 rating decision was supported by the 
evidence of record and has not been shown to be clearly and 
unmistakably erroneous, in either fact or law.


CONCLUSIONS OF LAW

1.  The Board's July 1998 decision denying reopening of the 
claim of entitlement to service connection for a cervical 
spine disability is final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (1999).

2.  The evidence received since the July 1998 Board decision 
is new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
cervical spine arthritis have been met.  38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  Cervical spine arthritis was incurred in or related to 
the veteran's period of active service.  38 U.S.C.A. §§ 1110, 
5105 (West 1991); 38 C.F.R. § 3.303 (1999).

4.  The April 1997 rating decision was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Cervical Spine

The veteran's claim of entitlement to service connection for 
arthritis of the cervical spine was previously considered and 
denied by the Board.  Decisions dated in January 1985 and 
December 1989 denied service connection for a back 
disability.  In a May 1992 decision, the Board specifically 
denied service connection for arthritis of the cervical 
spine, finding no evidence of arthritis during military 
service or medical evidence that related current arthritis to 
the veteran's period of service.  This decision was upheld by 
the Court of Appeals for Veterans Claims (Court) in February 
1994.  In July 1998, the Board determined that no new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a cervical spine 
disability, finding that the veteran had a current disability 
but no medical evidence that related it to active service.

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. § 20.1100 (1999).  Otherwise, no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).

The veteran's claim for service connection for cervical spine 
arthritis may, however, be reopened provided the veteran 
submits new and material evidence.  The issue of whether 
evidence is "new and material" is analyzed under 38 C.F.R. 
§ 3.156(a) (1999).  When a veteran seeks to reopen a final 
decision based on new and material evidence, a three-step 
analysis must be applied.  Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) (1999).  Secondly, if new and 
material evidence has been presented, then immediately upon 
reopening the claim, the VA must determine whether the claim 
is well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  In 
making this determination, all of the evidence of record is 
to be considered and presumed to be credible.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) (West 1991) has been met.

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (1999); see also 
Hodge, supra.  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence that was of record at the time of the Board's 
July 1998 denial included service medical records; an October 
1983 letter of L. E. Lunsford, M.D.; November 1983 lay 
statements; a December 1983 statement of J. A. McEnroy, D.O.; 
June 1984 and September 1987 letters of J. G. Phipps, M.D.; 
1957 to 1987 treatment records of Dr. Phipps; a February 1990 
letter of John S. Toohey, M.D.; a February 1991 VA outpatient 
entry; an August 1994 VA examination; an August 1995 Wichita 
Clinic physical examination; a December 1995 letter of 
Richard B. Lies, M.D.; and January 1984, May 1988, and July 
1989 personal hearing transcripts.

The service medical records contain no findings, complaints, 
or diagnoses related to cervical spine arthritis.  Dr. 
Lunsford stated that the veteran had bilateral brachial 
neuralgia secondary to cervical discopathy and spondylosis 
plus chronic lumbosacral myofascitis with wedge subluxation 
of L5.  Statements from the veteran's family members claimed 
that he had arthritis when he returned from service.  Dr. 
McEnroy stated that the veteran received treatment of 
arthritis of the arms and shoulders in the fall of 1946.

The letters and treatment records of Dr. Phipps show that the 
veteran had a history of T4 interspace narrowing, a normal 
December 1966 x-ray of the cervical spine, and a February 
1984 x-ray of the cervical spine that showed degenerative 
changes, most prominent at the C6-7 region.  Dr. Toohey 
stated that he saw the veteran on one occasion in December 
1987 and that his impression was presumed osteoarthritis of 
the cervical spine.  The February 1991 VA outpatient entry 
revealed limited range of motion of the back, with pain on 
extension and flexion.

The August 1994 VA examination found essentially full range 
of motion of the cervical spine, with shoulder motion limited 
in all directions.  The veteran also had pain and weakness on 
resisted elevation and tenderness.  The x-ray showed 
significant osteoarthritic spurring at the acromia-clavicular 
joints bilaterally.  The August 1995 Wichita Clinic 
examination showed some limitation of lateral bending to the 
left in the cervical spine, but otherwise good range of 
motion.  The x-rays discovered severe degenerative arthrosis 
of the cervical spine and arthritis of the acromioclavicular 
joints of both shoulders.  Dr. Lies opined that the veteran 
had degenerative arthritis of both shoulders and degenerative 
arthritis of the cervical spine with disc space loss at 
several levels.

During the veteran's personal hearings, he testified that he 
injured his back in service when he fell 20 to 30 feet from a 
ladder onto a steel deck.  He claimed that his arms were 
"paralyzed" a few months following discharge from service.  
He now had pain in the arms, back, and shoulders.

The evidence that has been associated with the record since 
the Board's July 1998 denial includes an August 1998 letter 
of Dr. Lies; a January 1999 letter of Andrew Sohn, M.D.; and 
a January 1999 statement by A. G. Pollack, M.D.

Dr. Lies opined that the veteran's severe degenerative 
arthritis of both shoulders and cervical spine were related 
and of the same process.  Dr. Sohn also believed that the 
veteran's severe osteoarthritis of the neck and shoulders 
were related and exacerbated each other.  Dr. Pollack stated 
that the veteran's shoulder and arm pain could certainly be 
made worse by the cervical arthritis, and that use of the 
arms might aggravate the neck pain.  Dr. Pollack could not 
comprehend the VA's requirement that evidence show that the 
service-connected shoulder arthritis aggravated or caused the 
neck to become arthritic.

The Board finds that the evidence presented subsequent to the 
Board's July 1998 denial is clearly new and material in that 
it includes medical opinions relating the veteran's cervical 
spine arthritis to his arthritis of the shoulders.  Prior to 
July 1998, the evidence of record merely consisted of current 
diagnoses of cervical spine arthritis.  Therefore, as the 
Board has determined that new and material evidence has been 
submitted, the Board will proceed to evaluate the merits of 
the veteran's claim of entitlement to service connection for 
chronic renal disease.

As a preliminary matter, the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991); see Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, a veteran is entitled to service connection for a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, that condition is considered as part of 
the original condition.  38 C.F.R. § 3.310(a) (1999).  In 
addition, when aggravation of a nonservice-connected disorder 
is proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  The 
term "disability" as used in 38 U.S.C.A. § 1110 (West 
1991), refers to impairment of earning capacity, and such 
definition mandates that any additional impairment of earning 
capacity resulting from a service-connected disability, 
regardless of whether the additional impairment is itself a 
separate disease or injury caused by the service-connected 
disability, shall be compensated.  Allen v. Brown, 7 Vet. 
App. 439, 448-49 (1995).

Based upon a thorough review of the record, the Board 
concludes that the evidence warrants a grant of service 
connection for arthritis of the cervical spine.  The newly 
submitted evidence consists of opinions of three physicians, 
all of whom find a relationship between the veteran's 
arthritis of the cervical spine and his service-connected 
arthritis of the shoulders.  Drs. Lies and Sohn found that 
the arthritis of the cervical spine and shoulders are related 
and consist of the same disease process.  Drs. Sohn and 
Pollack indicated that the arthritis of the cervical spine 
and the shoulders aggravate one another.  Accordingly, the 
Board finds that these disabilities cannot be differentiated 
and that they, in fact, appear to stem from the same 
etiology.  Moreover, the physicians have clearly stated that 
the service-connected arthritis of the shoulders aggravates 
the arthritis of the cervical spine.  The record contains no 
opinion in contravention of these physicians.  Therefore, the 
benefit sought on appeal must be granted.

II. Shoulders

The veteran believes that the April 1997 rating decision, 
which assigned a 10 percent evaluation for arthritis of the 
shoulders from November 7, 1983 to August 10, 1994 contained 
clear and unmistakable error.  The veteran believes that each 
shoulder should have been assigned a separate 10 percent 
evaluation.  As the veteran did not file a timely appeal of 
that rating decision, that decision is final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the decision will be reversed or amended.  38 
C.F.R. §§ 3.104(a), 3.105(a) (1999).

The Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
correct facts, as they were known at the time, were not 
before the adjudicator, or the statutory or regulatory 
provisions extant at that time were incorrectly applied.  
That is, clear and unmistakable error is more than a simple 
disagreement as to how the facts were weighed or evaluated.  
Therefore, a determination of such error must be based on the 
record and the law that existed at the time of the prior 
unappealed rating decision.  See Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994); Russell v. Principi, 3 Vet. App. 310, 
314 (1992).

The Court has also held that the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one that would have manifestly changed the 
outcome at the time that it was made.  See Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels a conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The evidence that was of record at the time of the April 1997 
rating decision included the aforementioned service medical 
records; November 1983 lay statements; December 1983 
statement of Dr. McEnroy; August 1994 VA examination; August 
1995 Wichita Clinic physical examination; and December 1995 
letter of Dr. Lies.

Based upon the available evidence, the RO assigned a 10 
percent evaluation for the veteran's bilateral shoulder 
arthritis from November 7, 1983, and separate 20 percent 
evaluations from August 11, 1994.  The veteran's bilateral 
shoulder arthritis was assigned schedular evaluations 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (1999).  
According to the rating schedule, traumatic arthritis is to 
be rated as degenerative arthritis and degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1999).

Under Diagnostic Code 5201, for the major arm, a disability 
rating of 20 percent is assigned where motion is limited to 
shoulder level.  A 30 percent evaluation is warranted when 
motion of the arm is midway between the side and the 
shoulder, and the maximum 40 percent rating may be awarded 
when movement of the arm is limited to 25 degrees from the 
side.  For the minor arm, the evaluations assigned for these 
limitations of motion are 20 percent, 20 percent, and 30 
percent respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1999).

In the absence of limitation of motion, a 10 percent 
evaluation is assigned for x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation is warranted for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Based upon the evidence available at the time of the April 
1997 rating decision and the applicable rating schedule 
criteria, the Board finds that the RO did not commit clear 
and unmistakable error.  Prior to August 1994, the record 
contained no medical evidence of limitation of motion of the 
veteran's shoulders.  Accordingly, the Board finds it 
reasonable that the RO assigned a 10 percent evaluation for 
arthritis of two or more major joints.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1999).  Accordingly, as the RO 
applied the correct statutory and regulatory provisions to 
the correct and relevant facts, a finding of clear and 
unmistakable error cannot be made and the appeal must be 
denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for cervical spine 
arthritis is reopened.

Service connection for cervical spine arthritis is granted.

As clear and unmistakable error was not present in the April 
1997 rating decision, the appeal is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

